Citation Nr: 1813955	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  03-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2005, the Veteran testified before one of the undersigned Veterans Law Judges (VLJs); a transcript of that hearing is associated with the record.  In June 2006, the Board issued a decision by that VLJ.  However, a subsequent July 2014 Board decision by the same VLJ granted a motion to vacate the June 2006 decision and remanded the instant claim for additional records and an adequate VA medical opinion.  In August 2015, the Board again remanded the claim to arrange for a second hearing, at the Veteran's request, that was held in May 2017 before another VLJ.  In August 2017, the Board sent the Veteran a letter informing him that this matter would have to be decided by a panel of three VLJs pursuant to 38 U.S.C. § 7102(a); 38 C.F.R. § 19.3, and that he was therefore entitled to a third hearing before a third VLJ.  The Veteran declined a third hearing by October 2017 correspondence.  Thus, a third VLJ has been assigned to allow for consideration by a three-judge panel as required by law.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined in conjunction with this claim in September 2014 to obtain an adequate medical opinion addressing the likely cause of his confirmed left knee arthritis.  However, a review of the record shows that the negative opinion provided at that time failed to properly consider the Veteran's contention that his left knee disability was not only due to a documented left knee injury during a motorcycle accident in service, but also due to the aggregate effect of long marches, physical training, and other use during the course of his active service.  Notably, the examiner herself notes this contention, but does not consider or discuss its significance in delivering her negative opinion.  

Since that examination, the Veteran has also provided sworn testimony that, while his left knee injury in service initially healed, he nonetheless experienced continuous left knee symptoms since about five or six years postservice.  The September 2014 examiner did not have the opportunity to consider the significance of this allegation.  Moreover, the Veteran's representative indicated during the most recent hearing that the Veteran in fact suffered two left knee injuries in service-if another knee injury is confirmed, another opinion would be needed to determine whether the Veteran's current disability is related to that injury as well.  In light of the above, a supplemental medical opinion is needed.

The Board also notes that the Veteran's service treatment records (STRs) do not currently document a second left knee injury.  They also do not appear to include a separation examination.  Notably, there is no formal finding or other indication that that additional STRs do not exist or are unavailable.  Therefore, particularly as this matter already requires additional development, the Board finds that an exhaustive search for any additional STRs should also be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct an exhaustive search for any STRs that are not already in the record, to specifically include any pertaining to a second left knee injury during service.  The AOJ should document its efforts to secure such records from all appropriate sources.  If any records sought are unavailable, the AOJ must document that fact for the record along with the reason for such unavailability, and inform the Veteran and his representative accordingly.  

2. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his left knee disability.

3. Then, forward the Veteran's entire record to an orthopedist or other appropriate physician for a supplemental medical opinion regarding the likely cause of his left knee arthritis.  Based on a review of the entire record, the examiner must opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's left knee arthritis is related to his military service or injuries therein.  The examiner MUST SPECIFICALLY CONSIDER AND DISCUSS, as necessary, the significance of (1) the aggregate effect of long marches, physical training, and other similar use of the knees, either independently of, or in tandem with, his documented left knee laceration during a motorcycle accident (and any other left knee injuries in service that may have been uncovered by development ordered above); and (2) the Veteran's competent reports of continuous left knee symptoms since about five or six years postservice.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should then review the record, conduct any additional development deemed appropriate, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________
KEITH W. ALLEN
Veterans Law Judge
Board of Veterans' Appeals

_______________________________
U. R. POWELL
Veterans Law Judge
Board of Veterans' Appeals




_______________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).


